Citation Nr: 1534859	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability other than heel spurs, osteophytes, and Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from February 1973, to January 1976, and was discharged to the Army Reserve.  He was first discharged from the Army Reserve in February 1979, but reenlisted in approximately March 1983 and retired in February 2003.  (See January 1979 Brigadier General Letter; March 1983 Enlistment Medical Examination; and May 2007 Army Unit Administrator Letter.)  His service personnel records are incomplete and specific periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) are unknown.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In support of his claim, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.  

Since then, the Board has remanded this claim three times for further development - in May 2013, October 2013 and June 2014.

The claim has been recharacterized to better reflect the evidence in the electronic claims file, which is using the Veterans Benefits Management System (VBMS) to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The last Supplemental Statement of the Case relative to the Veteran's appeal was issued in December 2014.  Thereafter, new evidence related to his claim was associated with the claims file, which has not been considered by the AOJ.

With respect to the effect of the submission of evidence to the Board not previously considered by the RO, the Board consults 38 C.F.R. § 20.1304 (c).  Any pertinent evidence submitted by the claimant or his representative before the Board but not considered by the AOJ must be referred to the AOJ for review unless the claimant or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  Id.

In May 2015, the Board sent a letter to the Veteran advising him that this additional evidence was not reviewed by the AOJ and that he has the right to have them review it before the Board does, or he may waive this right by submitting a written waiver.  In his June 2015 response, the Veteran indicated his desire to have his case remanded to the AOJ for it to review the additional evidence that was submitted.  Consequently, the Board has no choice but to remand the Veteran's appeal to the AOJ for it to readjudicate the Veteran's claim after consideration of the new evidence received since the December 2014 Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim with particular consideration being given to the new evidence received since the issuance of the last Supplemental Statement of the Case in December 2014.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




